DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. 
3.  The Action is responsive to Applicant’s Remarks/Arguments filed February 19, 2021.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
Allowable subject matter identified over the prosecution history;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-2, 4-10, 12-18 and 20-21 (renamed to claims 1-18) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 04/08/2021, the rejections were made under U.S.C. $ 103 as being unpatentable over
Van Hoof et al.: “NATURAL LANGUAGE PROCESSOR EXTENSION TRANSMISSION DATA PROTECTION” (United States Patent Application Publication US 20180075251 A1, published March 15, 2018; and filed September 13, 2016, hereafter “Van Hoof”), in view of 
Kawana: “INFORMATION PROCESSING TERMINAL AND CONTROL METHOD” (United States Patent Application Publication US 20150222712 A1, published August 6, 2015; and filed January 30, 2015), and further in view of 
Kota et al.: “MEDIA ACTION SCRIPT ACCELERATION METHOD” (United States Patent Application Publication US 20100149091 A1, published June 17, 2010; and filed February 14, 2009, hereafter “Kota”).

In the interview conducted on May 6, 2021, the merits of the application has been fully reviewed with the Applicant and the proposed amendment was fully discussed.
Based on the summary of the interview, potential allowable subject matters of the application was thoroughly investigated, especially on the combined subject matter of obtaining configuration data determined for the particular web site and based 
Furthermore, in a response to the above Office Actions of 04/08/2021, the Remarks, Arguments and Amendment filed 05/20/2021, in respect of claim 1, Also applicable to claims 8 and 15), the Applicant argued that 
“”the features of "obtaining a query from a user while a particular web site is open in a web browser used by the user," "based on the particular web site open in the web browser, obtaining configuration data determined for the particular web site that is open in the web browser, where the configuration data specifies that multiple likely intents map to a particular action on the particular web site open in the web browser," "determining a  likely intent and an entity from the query," and "selecting, based on the configuration data determined for the particular web site that is open in the web browser, a mapping of the likely intent to the particular action for the particular web site open in the web browser.””.
 
A further review of the claimed subject matter that is specifically limited to conducting scripts compiled based on likely intent web browsing, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “obtaining a query from a user while a particular web site is open in a web browser used by the user;
based on the particular web site open in the web browser, obtaining configuration data determined for the particular web site that is open in the web browser,
where the configuration data specifies that multiple likely intents map to a particular action on the particular web site open in the web browser;
determining a likely intent and an entity from the query;
selecting, based on the configuration data determined for the particular web site that is open in the web browser, a mapping of the likely intent to the particular action for the particular web site open in the web browser;
determining the particular action and script metadata based on the mapping that was selected and the entity;
compiling scripts based on the particular action and the script metadata; and 
providing the scripts to a web browser for execution.”. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 9 and 17. 

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-2, 4-10, 12-18 and 20-21 (renamed to claims 1-18) are allowed. 

Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
October 17, 2021